COURT OF APPEALS FOR THE
                              FIRST DISTRICT OF TEXAS AT HOUSTON

                                                  ORDER

Appellate case name:        David Angel Ramos v. The State of Texas

Appellate case number:      01-12-00957-CR

Trial court case number: 12CR0162

Trial court:                10th District Court of Galveston County

       Appellant’s brief was first due in the above-referenced appeal on November 30, 2012.
The Court granted appellant’s motion for an extension of time to file the brief through December
31, 2012.
        On January 29, 2013, appellant filed a motion to remand the case to the trial court “for a
fact finding hearing or supplementing the record.” Appellant asserts that his “proposed jury
charge requested, denied, and submitted for the record and appellate review was not contained
within the clerk’s record or the reporter’s record.”
        Appellant’s request for the reporter’s record, which is contained in the clerk’s record,
reflects that he requested that all exhibits be filed. See TEX. R. APP. P. 34.6(a). The reporter’s
record reflects that the trial court granted appellant’s request to include a copy of his proposed
jury charge in the record. There is discussion in the record concerning whether appellant would
submit his marked-up copy or would submit a clean copy “later.” The outcome is unclear.
        Accordingly, we direct the trial court to conduct a hearing at which a representative of the
Galveston County District Attorney’s Office, appellant’s counsel, and appellant shall be present.1
The trial court shall have a court reporter record the hearing. The trial court is directed to make
findings on the following issues:

       (1)     whether appellant’s proposed jury charge was submitted to the trial court
               and admitted into the record;
1
       If appellant is incarcerated, at the trial court’s discretion, appellant may participate in the hearing
       by closed circuit video teleconferencing. Any such teleconference must use a closed circuit video
       teleconferencing system that provides for a simultaneous compressed full motion video and
       interactive communication of image and sound between the trial court, appellant, and any
       attorneys representing the State or appellant. On request of appellant, appellant and his counsel
       shall be able to communicate privately without being recorded or heard by the trial court or the
       attorney representing the State.
       (2)    whether it has been lost or destroyed, or can be located and forwarded to this
              Court; and
       (3) if the court finds that the exhibit has been lost or destroyed,
              (a) whether such loss or destruction was appellant’s fault;
              (b) whether the lost or destroyed exhibit can be replaced by agreement of
                     the parties; and
              (c) whether a duplicate copy of the exhibit exists that the trial court
                     determines to accurately duplicate with reasonable certainty the
                     original exhibit.
       (4) If the court determines that a supplemental record containing the exhibit is
              to be filed, set a date by which the supplement will be filed in this Court, no
              later than 20 days after the hearing.
TEX. R. APP. P. 34.6(f)(1), (2), (4). At this time, this Court expresses no opinion as to whether
the exhibit in question is necessary to the resolution of the appeal. See TEX. R. APP. P. 34.6(f)(3).
        The trial court shall cause its findings and recommendations to be included in a
supplemental clerk’s record and filed in this Court no later than March 6, 2013. The court
reporter shall file the record of the hearing no later than March 6, 2013. If the hearing is
conducted by video teleconference, a certified electronic copy of the hearing shall be filed no
later than March 6, 2013.
        Appellant’s motion to extend time to file a brief is granted. Appellant’s brief w i l l
 b e due 14 days after a supplemental record is filed containing a copy of the exhibit at issue or
 a supplemental record is filed containing the trial court’s finding that no exhibit will be filed.
 See TEX. R. APP. P. 38.6(d).
       The appeal is abated, treated as a closed case, and removed from this Court’s active
docket. The appeal will be reinstated on this Court’s active docket when either a supplemental
record is filed containing a copy of the exhibit at issue or a supplemental record is filed
containing the trial court’s finding that no exhibit will be filed. The Court will also consider an
appropriate motion to reinstate the appeal filed by either party.
        It is the responsibility of any party affected by this order to request a hearing date from
the trial court and to schedule a hearing to obtain the trial court’s findings in compliance with
this order. If the parties do not request a hearing within 10 days from the date of this order, the
court coordinator of the trial court shall set a hearing date and notify the parties.
       It is so ORDERED.

Judge’s signature: /s/ Sherry Radack
                    Acting individually       Acting for the Court


Date: February 13, 2013